DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 25 June 2020 is in compliance with the provisions of 37 CFR 1.97. The IDS submitted on 23 November 2021 also is in compliance with the provisions. Accordingly, the IDSs are being considered by the examiner.

Status of the Claims
	The currently pending claims in the present application are claims 1-7, originally-filed in the application on 25 June 2020.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The paragraphs below provide rationales for the rejection, with the rationales being based on the multi-step subject matter eligibility test outlined in MPEP 2106.
	Step 1 of the eligibility analysis involves determining whether a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 USC 101. (See MPEP 2106.03(I).) That is, Step 1 asks whether a claim is to a process, machine, manufacture, or composition of matter. (See MPEP 2106.03(II).) The “apparatus” of claims 1-6 constitutes a machine under 35 USC 101, the “non-transitory computer-readable recording medium” of independent claim 7 constitutes a manufacture under the statute. Accordingly, claims 1-7 meet the criteria of Step 1 of the eligibility analysis. The claims, however, fail to meet the criteria of subsequent steps of the eligibility analysis, as explained in the paragraphs below.
	The next step of the eligibility analysis, Step 2A, involves determining whether a claim is directed to a judicial exception. (See MPEP 2106.04(II).) This step asks whether a claim is directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea. (See id.) Step 2A is a two-prong inquiry. (See MPEP 2106.04(II)(A).) Prong One and Prong Two are addressed below.
	In the context of Step 2A of the eligibility analysis, Prong One asks whether a claim recites an abstract idea, law of nature, or natural phenomenon. (See MPEP 2106.04(II)(A)(1).) Using independent claim 1 as an example, the claim recites the following abstract idea limitations:
“An analysis result that specifies each of a plurality of regions of a feature space when the feature space is divided such that a distribution of each of a plurality of data groups associated with a predetermined step of a manufacturing process in the feature space is classified according to an effect calculated for each of the plurality of data groups in the predetermined step.”
“A plurality of models each of which outputs the effect corresponding to each of the plurality of regions, in association with each of the plurality of regions, when the plurality of data groups classified into each of the plurality of regions of the feature space are inputted.”
“A simulation processing by using, among the plurality of models, a model stored in association with one region when a new data group associated with the predetermined step is acquired and when the one region into which the acquired new data group is classified is determined based on the analysis result.”
	The above-listed limitations of independent claim 1, when applying their broadest reasonable interpretations in light of their context in the claim as a whole, fall under enumerated groupings of abstract ideas outlined in MPEP 2106.04(a). For example, limitations of the claim can be characterized as managing personal behavior or relationships or interactions between people, including following instructions (each of the limitations reads like a step of a set of instructions), and thus, the limitations fall under the certain methods of organizing human activity grouping of abstract ideas. (See MPEP 2106.049a).) Limitations of the claim also can be characterized as concepts performed in the human mind, including observation (see, e.g., the claimed “specifies each of a plurality of regions of a feature space”), evaluation (see, e.g., the claimed “analysis result”), and judgment (see, e.g., the claimed “determined based on the analysis result”), and thus, the limitations fall under the mental processes grouping of abstract ideas. (See id.) Accordingly, for at least these reasons, claim 1 fails to meet the criteria of Step 2A, Prong One of the eligibility analysis.
	In the context of Step 2A of the eligibility analysis, Prong Two asks does the claim recite additional elements that integrate the judicial exception into a practical application. (See MPEP 2106.04(II)(A)(2).) Continuing to use independent claim 1 as an example, the claim recites the following additional element limitations:
“A data processing apparatus comprising: a first storage part that stores,” “a second storage part that stores,” and “an execution part configured to perform.”
	The above-listed additional element limitations of independent claim 1, when applying their broadest reasonable interpretations in light of their context in the claim as a whole, are analogous to: mere automation of manual processes, which courts have indicated may not be sufficient to show an improvement in computer-functionality (see MPEP 2106.05(a)(I)); a commonplace business method being applied on a general purpose computer, which courts have indicated may not be sufficient to show an improvement to technology (see MPEP 2106.05(a)(II)); performing repetitive calculations, electronic recordkeeping, and storing and retrieving information in memory, which courts have recognized as insignificant extra-solution activity (see MPEP 2106.05(d)(II)); a commonplace business method or mathematical algorithm being applied on a general purpose computer, which courts have found to be mere instructions to apply an exception, because they do no more than merely invoke computers or machinery as a tool to perform an existing process (see MPEP 2106.05(f)); and language specifying that the abstract idea of budgeting was to be implemented using a "communication medium" that broadly included the Internet and telephone networks, because this limitation merely limited the use of the exception to a particular technological environment, which courts have described as merely indicating a field of use or technological environment in which to apply a judicial exception (see MPEP 2106.05(h)). For at least these reasons, claim 1 fails to meet the criteria of Step 2A, Prong Two of the eligibility analysis.
	The next step of the eligibility analysis, Step 2B, asks whether a claim recites additional elements that amount to significantly more than the judicial exception. (See MPEP 2106.05(II).) The step involves identifying whether there are any additional elements in the claim beyond the judicial exceptions, and evaluating those additional elements individually and in combination to determine whether they contribute an inventive concept. (See id.) The ineligibility rationales applied at Step 2A, Prong Two, also apply to Step 2B. (See id.) For all of the reasons covered in the analysis performed at Step 2A, Prong Two, independent claim 1 fails to meet the criteria of Step 2B. Further, claim 1 also fails to meet the criteria of Step 2B because at least some of the insignificant extra-solution activity of the additional elements also constitute well-understood, routine, conventional activity (see MPEP 2106.05(d)).
	Claims 2-5 depend from independent claim 1. The dependent claims expand upon the limitations introduced by claim 1. The ineligibility rationales applied in the rejection of claim 1, therefore, also apply to this rejection of the dependent claims.
	Each of independent claims 6 and 7, while of different scope relative to independent claim 1, recites limitations similar to the limitations recited by claim 1. As such, the rationales for rejecting claim 1 as patent ineligible also apply toward rejecting claims 6 and 7 as patent ineligible. It should be noted that, to the extent claim 7 recites hardware and other technological limitations not found in claim 1, those limitations do not warrant eligibility for at least the same reasons as the additional elements of claim 1 in the Step 2A, Prong Two and Step 2B analyses above. As a result, claims 1-7 are rejected as ineligible under 35 USC 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. App. Pub. No. 2015/0012255 A1 to Li (“Li”) in view of Kumar, Pardeep, Babji Srinivasan, and Nihar R. Mohapatra. "Fast and accurate lithography simulation using cluster analysis in resist model building." Journal of Micro/Nanolithography, MEMS, and MOEMS 14.2 (2015): 023506.
	Regarding independent claim 1, Li teaches the following limitations:
“A data processing apparatus comprising” elements listed below. Li teaches, in para. [0015], “FIG. 1 illustrates a flow chart that describes a method 100 for modeling a semiconductor manufacturing process. FIG. 2 illustrates a system 200 that runs the method 100 shown in FIG. 1. The system 200 may be implemented by a computing system. FIG. 3 illustrates example computing systems that can run the method shown in FIG. 1.” Any of the computing systems, of Li, reads on the claimed “data processing apparatus.”
“A first storage part that stores an analysis result” “such that a distribution of each of a plurality of data groups associated with a predetermined step of a manufacturing process” “is classified according to an effect calculated for each of the plurality of data groups in the predetermined step.” Li teaches, in para. [0017], “At 130-140 shown in FIG. 1, a clustering analysis component 210 of FIG. 2 groups the received trace data, the received process variables data, the received metrology data as one or more clusters. In one embodiment, in order to group these data, the clustering analysis component 210 runs one or more of: Gaussian Mixture Model or Nested Dirichlet Process Model or the like.” Li teaches, in para. [0028], “FIG. 4 illustrates examples of the first-type cluster, an example of the second-type cluster, and an example of the third-type cluster. The clustering analysis component that stores clusters, of Li, reads on the claimed “first storage part that stores an analysis result.” The clustering of the trace data, process variables data, and metrology data, in Li reads on the claimed “distribution of each of a plurality of data groups associated with a predetermined step of a manufacturing process” “is classified according to an effect calculated for each of the plurality of data groups in the predetermined step.”
“A second storage part that stores a plurality of models each of which outputs the effect” “when the plurality of data groups” “are inputted.” Li teaches, in para. [0018], “At 145 shown in FIG. 1, a performance model component 215 of FIG. 2 creates, based on the received trace data, the received process variables data and the received metrology data, a performance model of the semiconductor manufacturing process. The created performance model associates the received metrology data (e.g., goodness-of-fit metric, etc.) with the received trace data and the received process variables data. In one embodiment, the created performance model includes, but is not limited to: a non-parametric Gaussian Process Model or Dynamic Linear Model.” Li teaches, in para. [0020], “For each cluster, e.g., cluster 1 (220), cluster 2 (225), . . . , cluster n (230) shown in FIG. 2, the performance model component 215 fits the created performance model to the received metrology data to associate the received metrology data with the received trace data and the received process variables data.” Li teaches, in para. [0021], “the performance prediction component 245 utilizes the performance model, e.g., Gaussian Process Model,” “the performance prediction component 245 utilizes the performance model, e.g., Dynamic Linear Model, etc.” The performance model component that stores the fitted performance model, Gaussian Process Model, and Dynamic Linear Model, in Li, reads on the claimed “second storage part that stores a plurality of models.” The performance prediction model being configured to receive inputs and generate predictions, in Li, reads on the claimed “each of which outputs the effect” “when the plurality of data groups” “are inputted.”
“An execution part configured to perform a simulation processing by using, among the plurality of models, a model stored” in association with one region “when a new data group associated with the predetermined step is acquired.” Li teaches, in para. [0022], “Once a performance model is created, e.g., by using Dynamic Linear Model, etc., a linear or nonlinear relationship between a target variable y and an input variable X, y=f(X) becomes known: for example, a relationship between the received metrology data and the received process variables may indicate nonlinearity characteristics. With newly collected trace data and process variable data X* 105, predicted values of future target variable (e.g., metrology data, throughput data or yield rate data) can be calculated as y=f(X*) , where y is a vector of the predicted values. When values of y*, newly collected metrology data, throughput data, or yield rate data, are available, the performance prediction component 245 compares y and values of y*. In one embodiment, these newly collected trace data, process variable data, and metrology data is stored in a storage device 190.” The performance prediction component that applies the performance model to newly collected data, to generate predicted values, in Li, reads on the claimed “execution part configured to perform a simulation processing by using, among the plurality of models, a model stored” in association with one region “when a new data group associated with the predetermined step is acquired.”
	Kumar teaches limitations below of claim 1 that do not appear to be explicitly taught in their entirety by Li:
The claimed “analysis result” is one “that specifies each of a plurality of regions of a feature space when the feature space is divided.” Kumar teaches, on p. 023506-3, “Fig. 3 Three different clusters in a two-dimensional (2-D) distribution of hypothetical data. Variables V1 and V2 are the attributes of the data.” Kumar teaches, on p. 023506-3, “Fig. 5(a) which shows the 2-D distribution of a test dataset with 37 points.” Kumar teaches, on p. 023506-3, “Fig. 6 Schematic showing the way the data points are distributed to different clusters. The data points will join the cluster having least distance (D1 or D2) from the center points (C1 and C2) of each cluster.” The clustering involving the graph and depictions of data points in space, of Kumar, reads on the claimed “analysis result that specifies each of a plurality of regions of a feature space when the feature space is divided.”
The claimed “distribution of” “data groups” is “in the feature space.” The clusters shown in FIGS. 3, 5, and 6, of Li, read on the claimed “distribution of” “data groups” “in the feature space.”
The claimed “effect” is one “corresponding to each of the plurality of regions, in association with each of the plurality of regions.” The grouping of data into different clusters in different regions of space, as shown in FIGS. 3, 5, and 6, of Li, reads on the claimed “effect corresponding to each of the plurality of regions, in association with each of the plurality of regions.”
The claimed “data groups” are “classified into each of the plurality of regions of the feature space.” The data clusters occupying different regions of space, as shown in FIGS. 3, 5, and 6, of Li, reads on the claimed “data groups classified into each of the plurality of regions of the feature space.”
The claimed “simulation processing” occurs “when the one region into which the acquired new data group is classified is determined based on the analysis result.” Li teaches, in FIG. 6, a new sample being attributed to one of two clusters. Li teaches, in the abstract on p. 023506-1, “The proposed scheme uses the clustering algorithm for model building and thereby improves the accuracy and computational efficiency of lithography simulation.” The placing of new samples into clusters, and the performing of the simulation, in Li, reads on the claimed “simulation processing” occurring “when the one region into which the acquired new data group is classified is determined based on the analysis result.”
	Kumar describes, in its abstract, simulation using cluster analysis, similar to the claimed invention and to Li. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the clustering processes of Li, to include the spatial clustering of Kumar, because clustering is “widely used in model building for different branches of science and engineering,” as taught by Kumar (see Section 3.1 on p. 023506-3), and because the spatial clustering of Kumar addresses problems with other types of clustering, as taught by Kumar (see portion of Section 3.1 on p. 023506-4).
	Regarding claim 2, the combination of Li and Kumar teaches the following limitations:
“The data processing apparatus of Claim 1, further comprising: a selection part configured to select one model among the plurality of models based on predetermined selection indices when the plurality of models are stored in association with the one region.” FIG. 2 of Li shows a “Component II” with both a “GPM” and a “DLM,” wherein GPM represents a Gaussian Process Model and DLM represents a Dynamic Linear Model (see para. [0018]). Elements calling for use of one of the GPM and the DLM, of the performance model component of Li, or any of the models described in paras. [0002] and [0003] of Li, reads on the claimed “a selection part configured to select one model among the plurality of models based on predetermined selection indices when the plurality of models are stored in association with the one region.”
	Regarding claim 3, the combination of Li and Kumar teaches the following limitations:
“The data processing apparatus of Claim 2, wherein the selection indices include a prediction result obtained by predicting any of a state of an apparatus in which the predetermined step is executed, an internal atmosphere of the apparatus in which the predetermined step is executed, and a time-dependent change in a processing target when the predetermined step is executed.” Li teaches, in para. [0012], “With rapid growth of sensor and measurement technologies, an abundance of production data is available both real-time (e.g., flow rate, temperature, humidity, etc.) and off-line (e.g., goodness-of-fit (GOF), etc.).” Li teaches, in para. [0019], “An example of the created performance model is as follows: nonlinear regression model for the Goodness-of-Fit (GOF) measurement of semiconductor products is represented, for example, by y=f.sub.1(X), where y is the GOF of the semiconductor products, and X includes features extracted from the received trace data and the received process variables data. f.sub.1() refers to any function that represents the nonlinear regression model.” The GOF, of Li, reads on the claimed “selection indices.” The model outputs being dependent on production data, including flow rate, temperature, and humidity, in Li, reads on the claimed “selection indices include a prediction result obtained by predicting any of a state of an apparatus in which the predetermined step is executed, an internal atmosphere of the apparatus in which the predetermined step is executed.”
	Regarding claim 4, the combination of Li and Kumar teaches the following limitations:
“The data processing apparatus of Claim 2, wherein the selection indices include a determination result obtained by determining any of a type of an apparatus in which the predetermined step is executed, and a position within the apparatus at which a state change is measured when the predetermined step is executed.” Li teaches, in para. [0012], “With rapid growth of sensor and measurement technologies, an abundance of production data is available both real-time (e.g., flow rate, temperature, humidity, etc.) and off-line (e.g., goodness-of-fit (GOF), etc.).” Li teaches, in para. [0019], “An example of the created performance model is as follows: nonlinear regression model for the Goodness-of-Fit (GOF) measurement of semiconductor products is represented, for example, by y=f.sub.1(X), where y is the GOF of the semiconductor products, and X includes features extracted from the received trace data and the received process variables data. f.sub.1() refers to any function that represents the nonlinear regression model.” Li teaches, in para. [0014], “A semiconductor manufacturing process includes one or more manufacturing steps, e.g., etching, chemical deposition, CMP (Chemical-Mechanical Planarization--a step for smoothing surfaces of a semiconductor wafer), which exhibit nonlinearity and nonstationarity characteristics. These one or more manufacturing steps accommodate a time-varying nature, e.g., trace data from these manufacturing steps would vary from time to time. Due to this time-varying nature, a performance model that predicts and monitors the semiconductor manufacturing process needs to be updated when a significant change is detected in new data stream (e.g., new trace data, new process variables data, new metrology data).” The GOF, of Li, reads on the claimed “selection indices.” Processing of variables data associated with the equipment performing etching, chemical deposition, and CMP, of Li, reads on the claimed “selection indices include a determination result obtained by determining” “a type of an apparatus in which the predetermined step is executed.”
	Regarding claim 5, the combination of Li and Kumar teaches the following limitations:
“The data processing apparatus of Claim 1, further comprising: a determination part configured to determine, when a new data group associated with the predetermined step is acquired, which of the plurality of regions in the feature space the acquired new data group is classified into, based on the analysis result.” Li teaches, in para. [0024], “When newly collected trace data, metrology data and process variables data 105 are available, a monitoring and model updating component 260 shown in FIG. 2 runs 160-175 shown in FIG. 1. The monitoring and model updating component 260 shown in FIG. 2 includes, but is not limited to: a dynamic clustering analysis component 265, a change detection component 270, and a model update component 275.” The monitoring and model updating component, when receiving new data, and performing clustering analysis thereon, reads on the claimed “determine, when a new data group associated with the predetermined step is acquired, which of the plurality of regions in the feature space the acquired new data group is classified into, based on the analysis result.”
	Regarding independent claims 6 and 7, while each of the claims is of different scope relative to independent claim 1, each of the claims recites limitations similar to the limitations recited by claim 1. Further, any limitations of claim 6 or claim 7 that are not recited in claim 1 are taught by Li in paras. [0034] and [0035]. Accordingly, claims 6 and 7 are obvious, under 35 USC 103, based on the combination of Li and Kumar, at least for the same reasons as claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Such prior art includes the following:
U.S. Pat. App. Pub. No. 2010/0191361 A1 to McCready et al. describes controlling a manufacturing process (batch-type or continuous-type) with a multivariate model (see abstract).
U.S. Pat. App. Pub. No. 2012/0123583 A1 to Hazen et al. describes controlling a discrete-type manufacturing process (e.g., an injection molding process) with a multivariate model (see abstract).
U.S. Pat. App. Pub. No. 2014/0337096 A1 to Bilenko et al. describes a training system for generating a prediction model that relies on a feature space with reduced dimensionality (see abstract).
U.S. Pat. App. Pub. No. 2017/0177997 A1 to Karlinsky et al. describes a system and method of examining a semiconductor specimen, involving using a Deep Neural Network (see abstract).
EP Pat. Pub. No. EP 3 654 103 A1 to Werkman et al. describes obtaining a training data set comprising synthetic metrology data, said training data set being configured for training of a model relating to a manufacturing process for manufacturing an integrated circuit (see abstract).
WIPO Int’l Pub. No. WO 2020/188329 A1 to Brooks et al. describes optimizing a manufacturing process (see abstract).
WIPO Int’l Pub. No. WO 2020/234899 A2 to Nistala et al. describes adaptive learning of physics-based models, data-driven models and hybrid models used in an industrial manufacturing plant (see abstract).
Cassandras, Christos G., et al. "Clustering methods for multiresolution simulation modeling." Enabling Technology for Simulation Science IV. Vol. 4026. International Society for Optics and Photonics, 2000.
Hennig, Christian. "Some thoughts on simulation studies to compare clustering methods." Arch Data Sci Ser A 5.1 (2018): 1-21.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS Y HO, whose telephone number is (571)270-7918. The examiner can normally be reached Monday through Friday, 9:30 AM to 5:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor, can be reached at 571-272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS YIH HO/Examiner, Art Unit 3624                                                                                                                                                                                                        
/MEHMET YESILDAG/Primary Examiner, Art Unit 3624